DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Information Disclosure Statement
Applicant’s information disclosure statements filed 8/7/2022 and 8/9/2022 have been considered and are included in the file.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 24, “nineth end” should be changed to --ninth end--.
Claim 1, line 27, “the fish tank” should be changed to --the at least one fish tank--.
Claim 2, line 3, “the supply line, via the first intermediate storage, to the discharge line” should be changed to --the first supply line, via the first intermediate storage, to the first discharge line--.
Claim 27, line 1, “the intermediate storage” should be changed to --the first intermediate storage--.
Claim 28, line 1, “the intermediate storage” should be changed to --the first intermediate storage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a water reservoir” in line 11. It is unclear if this is a separate, distinct water reservoir from line 6 or the same. For examining purposes, the water reservoir of line 11 is being examined as the same water reservoir of line 6.
Claim 1 recites the limitation “the series combination is in parallel with the first intermediate storage”. It is unclear how the series combination is in parallel with the first intermediate storage. Does the intermediate storage run in parallel to the series combination, and if so, how are the components connected for the first operational configuration? Is the intermediate storage physically positioned in parallel to the fish tank combination, or some other version?  
Claims 9 and 10 recite the limitation “the valve arrangement” in line 3. It is unclear if the valve arrangement refers to the supply valve arrangement, the discharge valve arrangement, if the applicant is trying to refer to both arrangements, or if the valve arrangement is referring to a separate distinct valve arrangement.  
Claims 9 and 10 recite the limitation “the supply and discharge lines” in lines 4 and 5 respectively. It is unclear if the lines refer to the first supply line and first discharge line recited in claim 1, or the supply and discharge lines are referring to separate distinct lines.
Claims 9 and 10 recite the limitation “the circulation conduit” in line 6. It is unclear if the circulation conduit refers to the first circulation conduit recited in claim 1 or if the circulation conduit is referring to a separate distinct circulation conduit.
Claim 10 recites the limitation “second intermediate storage” in line 4. There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-7 and 26-28 are rejected being dependent upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 22, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 2013/0186347).
Regarding claim 1, Stephens discloses a fish farm having at least one land-based fish tank and a water supply system (abstract), the water supply system comprising: a water reservoir (18); at least one fish tank (11); a supply valve arrangement (including valves (16), (23), (25)); a discharge valve arrangement (including valves (14), (24)); a first supply line (line before valve (25)) having a first end and a second end, the first end in fluid connection with a water reservoir (18) for drawing water from the water reservoir and the second end in fluid connection with the supply valve arrangement (including valve (25)); a first intermediate storage (13) in fluid connection between the supply valve arrangement (including valve (23)) and the discharge valve arrangement (including (14), (24)), the first intermediate storage (13) having a third end in fluid connection to the supply valve arrangement, and a fourth end in fluid connection to the discharge valve arrangement (one end connected to a supply valve and the other end connected to a discharge valve); a first discharge line (15) having a fifth end and a sixth end, the fifth end (near valve (24)) in fluid connection with the discharge valve arrangement (including valves (14), (24)) and the sixth end (Fig. 1, above the water reservoir) in fluid connection with the water reservoir for discharging water in the water reservoir; a first circulation conduit (22) having a seventh end and an eighth end, wherein the seventh end is in fluid connection with the supply valve arrangement (including valves (16), (23), (25)) and the eighth end is configured in fluid connection with the at least one fish tank for supplying water to the at least one fish tank (see Fig. 1); a second circulation conduit (12) having a ninth end and a tenth end, wherein the ninth end is configured in fluid connection with the at least one fish tank (Fig. 1, (11)) for discharging water from the at least one fish tank and the tenth end is in fluid connection with the discharge valve arrangement (including valves (14), (24)); wherein the first circulation conduit, the fish tank, and the second circulation conduit are configured in a series combination (Fig. 1 shows all in series), and wherein the series combination is in parallel with the first intermediate storage (Fig. 1 shows (11) parallel to (13)) between the supply valve arrangement and the discharge valve arrangement; wherein in a first operational configuration the supply valve arrangement and discharge valve arrangement are configured to permit circulation of fluid from the fluid intermediate storage through the second circulation conduit to the at least one fish tank, and from the at least one fish tank to the fluid intermediate storage via the first circulation conduit (paragraph [0054] discloses water from the fish tank (11) is pumped into the photobioreactor (13) and sent back to the fish tank (11) through lines (22) and (12)), and wherein during the first operational configuration the valve arrangement prevents fluid flow between the fluid intermediate storage and the water reservoir (paragraph [0054] discloses a recirculation closed system between the first intermediate storage and the at least one fish tank); and wherein in a second operational configuration the supply valve arrangement and discharge valve arrangement are configured to permit circulation of fluid from the water reservoir via the first supply line, through the fluid intermediate storage, and back to the water reservoir via the discharge line (Fig. 1, paragraph [0053] discloses water from reservoir (18) is sent through line (21) to the (13) and then through line (15) back to the water reservoir), and prevents fluid communication between the fluid intermediate storage and the at least one fish tank (paragraph [0053] discloses flow rate cut off to and from tank).
Regarding claim 13, Stephens discloses a method of operating a fish farm having at least one land-based fish tank (11), the method comprising: (i) bringing a fluid container (13) into fluid communication with a water reservoir (18) and circulating water from the water reservoir (18), through the fluid container (13) and to the water reservoir (18) (paragraph [0053], water from (18) through line (21) into (13) and back through (15) into (18)), and simultaneously preventing fluid communication between the fluid container and the at least one land-based fish tank (11) (paragraph [0053] discloses the flow rate to and from the tank will be cut off during this time); and (ii) bringing the fluid container (13) into fluid communication with the at least one land-based fish tank (11) and circulating water in a loop between the fluid container and the at least one land-based fish tank (paragraph [0054] discloses a recirculation closed system between the first intermediate storage and the at least one fish tank) and simultaneously preventing fluid communication between the fluid container and the water reservoir (paragraph [0054] discloses a recirculation closed system between the first intermediate storage and the at least one fish tank), wherein steps (i) and (ii) are carried out as separate, sequential steps.   
Regarding claim 22, Stephens discloses wherein the separate, sequential steps (i) and (ii) are controlled by a valve arrangement (valves (14), (16), (23), (24), and (25)) fluidly connected to the fluid container (13), the water reservoir (18), and the at least one fish tank (11), the valve arrangement having: a first operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the at least one fish tank (paragraph [0054] teaches a closed recirculating system between the fluid container and the at least one fish tank), and a second operational configuration in which the valve arrangement permits circulation of fluid between the fluid container and the water reservoir (paragraph [0053] teaches the configuration of fluid between the fluid container and the water reservoir). 
Regarding claim 30, Stephens discloses a fish tank water supply system (abstract) comprising: a reservoir (18); a fish tank (11); an intermediate storage (13); a supply valve configuration (including valves (16), (23), (25)); a discharge valve configuration (including valves (14), (24)), wherein the fish tank (11) and the intermediate storage (13) are connected in parallel between the supply valve configuration and the discharge valve configuration (Fig. 1, the intermediate storage and the fish tank are parallel), wherein the supply valve configuration receives fluid from the reservoir (valve (25) receives fluid from the reservoir) and wherein the discharge valve configuration discharges fluid to the reservoir (valve (24) sends fluid back to the reservoir); wherein by operation of the supply valve configuration and the discharge valve configuration, in a first mode, the intermediate storage is placed in a closed loop with the fish tank (paragraph [0054] discloses a recirculation closed system between the first intermediate storage and the at least one fish tank), and furthermore the intermediate storage and the fish tank are isolated from the reservoir (paragraph [0054] discloses a recirculation closed system between the first intermediate storage and the at least one fish tank), and in a second mode, the reservoir is placed in a closed loop with the intermediate storage (Fig. 1, paragraph [0053] discloses water from reservoir (18) is sent through line (21) to the (13) and then through line (15) back to the water reservoir) and furthermore the reservoir and the intermediate storage are isolated from the fish tank (paragraph [0053] discloses flow rate cut off to and from tank). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347) in view of Lim (KR 101362435).
Regarding claim 2, Stephens discloses a pump (20), however, does not explicitly disclose the fish farm comprising at least one pump operable to flow water between the first intermediate storage and the first circulation conduit, and/or from the supply line, via the first intermediate storage, to the discharge line. 
Lim teaches the fish farm comprising at least one pump (40) operable to flow water between the first intermediate storage (50) and the first circulation conduit (35), and/or from the supply line (30), via the first intermediate storage (50), to the discharge line (75) (pump (40) flows water from the supply line through the intermediate storage (50 and through the discharge line (75)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens to include at least one pump to flow the water between the first intermediate storage and the first circulation conduit as taught by Lim in order to make sure that enough fluid is sent to through the first circulation conduit to provide enough for the fish tanks.         
Regarding claim 3, Stephens does not explicitly disclose wherein the water reservoir is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank.
Lim teaches wherein the water reservoir (20) is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank (water from (20) pumped upward to (50) than into (70)), paragraphs [0018]-[0022] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens with the location of the water reservoir with respect to the at least one fish tank as taught by Lim in order to help make sure there is the appropriate amount of water that enters the system and/or to allow for various water sources such as sea water, etc.  
Regarding claim 7, Stephens does not explicitly teach wherein the first intermediate storage is arranged: at a height which is at the same height as the at least one fish tank.
Lim teaches the first intermediate storage (50) is arranged: at a height which is at the same height as the at least one fish tank (70) (Fig. 2 shows the heights of the first intermediate storage and the at least one fish tank as the same). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens to be arranged with the first intermediate storage at a height which is the same height as the at least one fish tank as taught by Lim in order be accommodate a particular location.   
Regarding claim 15, Stephens does not explicitly disclose wherein the water reservoir is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank.
Lim teaches wherein the water reservoir (20) is located: lower than an upper water surface in the at least one fish tank, or lower than the at least one fish tank (water from (20) pumped upward to (50) than into (70)), paragraphs [0018]-[0022] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens with the location of the water reservoir with respect to the at least one fish tank as taught by Lim in order to help make sure there is the appropriate amount of water that enters the system and/or to allow for various water sources such as sea water, etc. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347) in view of Nordahl-Pedersen (WO 2017176125).
Regarding claim 4, Stephens discloses wherein the water reservoir comprises a common supply and discharge reservoir (Fig. 1,(18), paragraph [0053]), however, Stephens does not explicitly disclose wherein the common supply and discharge reservoir is a sea.
Nordahl-Pedersen teaches wherein the common supply and discharge reservoir is a sea (Fig. 1, page 8, lines 23-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water reservoir of Stephens with the sea as taught by Nordahl-Pedersen in order to provide a height difference and hydrostatic pressure in the water to drive the water (Nordahl-Pedersen: page 4, lines 6-8).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347) in view of Katayose et al. (WO 2006093183).
Regarding claim 5, Stephens does not explicitly disclose wherein the water reservoir comprises separate supply and discharge reservoirs. 
Katayose et al. teaches wherein the water reservoir comprises separate supply and discharge reservoirs (paragraphs [0027] and [0029] of machine translation; supply reservoir is seawater storage tank; discharge reservoir is nearby ocean). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens to include separate supply and discharge reservoirs as taught by Katayose et al. in order to ensure that the water supplied is not contaminated by anything from the discharge.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347) in view of Lim (KR 101362435) and further in view of Plante (US 2017/0105393).
Regarding claim 6, Stephens as modified by Lim does not teach wherein the at least one pump comprises a pump located in the first intermediate storage. 
Plante teaches at least one pump comprises a pump (10) located in the intermediate storage (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens modified by Lim to include the pump within the intermediate storage as taught by Plante in order to reduce space needed for the system. 
Claims 9, 10, 18, 19, 27, and 28 are ejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347) in view of Du (CN 103766269).
Regarding claim 9, Stephens does not explicitly disclose the fish farm further comprising a second intermediate storage, and wherein the valve arrangement is operable to, simultaneously, maintain a fluid connection between the supply and discharge lines and the first intermediate storage, and maintain a fluid connection between the circulation conduit and the second intermediate storage. 
Du teaches a second intermediate storage (5), and wherein the valve arrangement ((6) and (13)) is operable to, simultaneously, maintain a fluid connection between the supply (10) and discharge (8) lines and the first intermediate storage (2), and maintain a fluid connection between the circulation conduit (portion of (5)) and the second intermediate storage (the rest of (5)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens with multiple intermediate storage as taught by Du in order to provide further control of the overall system by being able to control flow of fluids through multiple storages. 
Regarding claim 10, Stephens does not explicitly disclose wherein the valve arrangement is operable to independently control each of the first intermediate storage and second intermediate storage to be: in fluid connection with the supply and discharge lines, or in fluid connection with the circulation conduit. 
Du teaches the valve arrangement ((13) and (6)) is operable to independently control each of the first intermediate storage (portion of (10)) and second intermediate storage (portion of (5)) to be: in fluid connection with the supply (10) and discharge lines (8), or in fluid connection with the circulation conduit (the rest of (5)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens with multiple intermediate storage as taught by Du in order to provide further control of the overall system by being able to control flow of fluids through multiple storages. 
Regarding claim 18, Stephens does not explicitly teach wherein the step of circulating water from the reservoir, through the fluid container and to the water reservoir is carried out by: a pump arranged in the fluid container, a pump arranged in a supply line or a discharge line fluidly connecting the fluid container with the water reservoir, or natural flow caused by temperature and density differences in the water. 
Du teaches wherein the step of circulating water from the reservoir, through the fluid container and to the water reservoir is carried out by: a pump arranged in the fluid container, a pump arranged in a supply line or a discharge line fluidly connecting the fluid container with the water reservoir, or natural flow caused by temperature and density differences in the water (see paragraph [0030] of machine translation).
Regarding claim 19, Stephens teaches a pump (20) that moves the water from the tank (11) up into the photobioreactor (13), however it does not explicitly teach the location of the pump. Stephens does not explicitly teach wherein the step of circulating water between the fluid container and the fish tank is carried out by: a pump arranged in the fluid container, a pump arranged in a circulation conduit fluidly connecting the fluid container with the fish tank, or natural flow caused by temperature and density differences in the water. 
Du teaches wherein the step of circulating water between the fluid container and the fish tank is carried out by: a pump arranged in the fluid container, a pump (3) arranged in a circulation conduit (5) fluidly connecting the fluid container with the fish tank (12), or natural flow caused by temperature and density differences in the water (the pump is arranged in a circulation conduit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens to have the pump in a circulation conduit as taught by Du in order to help move the water from the tank to the fluid container (13). 
Regarding claim 27, Stephens does not explicitly disclose wherein the intermediate storage is arranged at a height which is lower than the at least one fish tank.
Du teaches the intermediate storage (2) is arranged at a height which is lower than the at least one fish tank (12) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens with the configuration of the intermediate storage lower than the at least one fish tank as taught by Du so that a pump can be used to have increased automated control over the flow of fluid into the at least one fish tank.
Regarding claim 28, Stephens does not explicitly disclose wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir.
Du teaches wherein the intermediate storage is arranged at a height which is between the at least one fish tank and the water reservoir (Fig. 1; water storage (2) is lower in height than the water collecting (1) which has the cultivation, and is higher than the water reservoir (see return pipe line (8) and inlet pipe prior to entering outer circulation water pump (4))). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens with the configuration of the intermediate storage lower than the at least one fish tank and higher than the reservoir as taught by Du so that pumps can be used to have increased automated control over the flow of fluid from the reservoir into the at least one fish tank.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347).
Regarding claim 14, Stephens does not explicitly disclose wherein the fluid container is a first fluid container and the method further comprises: (iii) bringing a second fluid container into fluid communication with the water reservoir and circulating water from the water reservoir, through the second fluid container and to the water reservoir, while simultaneously preventing fluid flow between the second fluid container and the at least one land-based fish tank, and (iv) bringing the second fluid container into fluid communication with the at least one land-based fish tank and circulating water between the second fluid container and the fish tank, while simultaneously preventing fluid communication between the fluid container and the water reservoir, wherein steps (iii) and (iv) are carried out as separate, sequential steps, and wherein steps (i) and (iv) are carried out simultaneously and steps (ii) and (iii) are carried out simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a fish farm of Stephens with an additional fluid container that has fluid communication such as the first fluid container if more land-based fish tanks are used in the fish farm in order to stabilize the system. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0186347) in view of Lim (KR 101362435) and further in view of Du (CN 103766269).
Regarding claim 26, Stephens as modified by Lim teaches (references to Lim) wherein the at least one pump comprises a first pump (40) arranged in the first supply line (30) or the first discharge line. 
Stephens as modified by Lim does not explicitly teach wherein the at least one pump comprises a second pump arranged in the first circulation conduit.
Du teaches wherein the at least one pump (3) comprises a pump arranged in the first circulation conduit (5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fish farm of Stephens modified by Lim to include the pump within the first circulation conduit as taught by Du in order to help move the fluid after exiting the first intermediate storage.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-11, 13-15, 18-19, 22 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643